IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: REESTABLISHMENT OF THE            :     NO. 358
MAGISTERIAL DISTRICTS WITHIN
THE 3rd JUDICIAL DISTRICT OF THE         :
COMMONWEALTH OF                                MAGISTERIAL RULES DOCKET
PENNSYLVANIA                             :

                                         :




                                  AMENDED ORDER



PER CURIAM

      AND NOW, this 1st day of June 2015, the Order dated June 10, 2013 that
Reestablished the Magisterial Districts of the 3rd Judicial District (Northampton County)
of the Commonwealth of Pennsylvania, is hereby AMENDED as follows: the elimination
of Magisterial District 03-2-07 and the realignment of Magisterial District 03-3-01 shall
be effective June 26, 2015. The Order of June 10, 2013 shall remain in effect in all other
respects.